DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the belt latch from claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US Patent No. 5,218,744 cited by applicant).
Regarding claim 1, Saito discloses an ejector element with a trigger for a belt buckle sensor comprising 
a plate-shaped ejector body (see annotated Figs. 1a and 1b) and 
a trigger blade of a magnetic and/or metallic material for producing a change in a magnetic field of a Hall sensor or an inductive sensor (see annotated Figs. 1a and 1b), 
wherein the trigger blade is connected in one piece to the ejector body, and 
wherein the one-piece connection between the trigger blade and the ejector body is produced by an injection-molding process (see annotated Figs. 1a and 1b; also Col. 2, lines 19-24).  
Regarding claim 2, Saito discloses, wherein the trigger blade is formed from a magnetic and/or metallic polymer/plastic and the ejector body is formed from a plastic and wherein the one-piece connection between the trigger blade and the ejector body is produced by a multi-component injection-molding process (see annotated Figs. 1a and 1b; also Col. 2, lines 19-24).  
Regarding claim 4, Saito discloses, wherein the trigger blade has a magnetic and/or metallic element and wherein the ejector element is produced by encapsulating the magnetic and/or metallic element with a plastic, so that the trigger blade and the ejector body are produced in one piece by an injection-molding process (see annotated Figs. 1a and 1b; also Col. 2, lines 19-24).  
Regarding claim 6, Saito discloses a belt buckle including the ejector element and further comprising a Hall sensor or an inductive sensor for sensing a locking state of the belt buckle, wherein the ejector element is displaceable by a belt latch for changing the magnetic field of the Hall sensor or the inductive sensor for sensing a locking state of the belt buckle (see annotated Figs. 1a and 1b).  

    PNG
    media_image1.png
    526
    496
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Patent No. 5,218,744 cited by applicant).
Regarding claim 3, it is construed that the ejector body material limitations as recited in claim 3 referring to the selecting of the suitable material and its specification to be used in making the ejector element is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 5, it is construed that the ejector element material limitations as recited in claim 5 referring to the selecting of the suitable material and its specification to be used in making the ejector element is old and well known, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

REASONS FOR ALLOWANCE

Claims 7 and 8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), require injecting a magnetic and/or metallic polymer/plastic, forming a trigger blade, into a cavity of a multi-component injection-molding machine, and injecting a further plastic, forming an ejector body, into the cavity, so that a one-piece connection between the trigger blade and the ejector body is produced by a multi-component injection-molding process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677